DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
 	Claim 9 recites the alternative conjunctive form "and/or" rather than the conventional form of "at least one of [A], [B], and [C]." 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: holding device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses on page 8, first full paragraph that the holding device 40 comprises a first and second support 41 and 42 wherein the preform 20 is placed on the first and second supports 41 and 42.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2 recites the limitation “a second transverse axis” and again in line 6 recites the limitation “a second transverse axis” which is unclear if these are the same or different axes.
Claim 9 recites the limitation "the first and/or second transverse direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first transverse direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first transverse direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 3-6, 11 and 14 are allowed.
Claims 2, 7-10,12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art fails to teach or fairly suggest the steps of placing the preform having claimed structure in a holding device so that the preform is held fixed in position; analyzing the preform held in the holding device so as to measure a deviation from a straight shape in a direction of the first transverse axis at a first plurality of locations along the longitudinal axis; followed by irradiating a first surface section of the preform held in the holding device with a laser beam along the longitudinal axis at a second plurality of locations, respectively, on one of two first side surfaces that face in opposite directions in relation to the first transverse axis, in such a way that the first surface section is heated into a plastic range, wherein the first surface section is arranged outside the at least one running track, and the one first side surface and a size of the first surface section are selected according to results of said analysis of the preform in combination with the rest of the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant’s Admitted Prior Art (specification, page 1, under “Background”) teaches that linear rolling bearing is known wherein a preform of the guide rail sometimes is not entirely straight at the end despite the highly accurate grinding processing. Conventionally, so-called 3-point alignment is applied in order to achieve the desired straightness of the guide rail. In this case, the guide rail is placed on two supports separated from one another in the direction of the longitudinal axis. Between the supports, a compressive force is applied to the guide rail, which is supported by means of the supports. The magnitude of the compressive force is in this case selected in such a way that plastic flexion of the guide rail does not take place. The correction is carried out manually, the corresponding worker selecting the suitable support points and the suitable compressive force on the basis of their experience.
Bruck et l. (US 20160016255A1) teaches apparatus (20A-C) and a method for determining and correcting a deformation in an article (44). An energy beam (29) such as a laser beam is directed to an area (42A-C) to reverse (46, 72, 74) an existing deformation or to control deformation during additive fabrication (86, 88). Two sectionally curved areas of a deformation (50A/50C, 52/54) may be heated simultaneously to flatten a bulge between them. An existing or developing deformation may be determined by surface scanning (40) and/or a deformation may be determined predictively to pro-actively correct and prevent it while building or rebuilding a portion of the article by additive fabrication (Abstract, Figs. 1-7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/13/2022